 

Exhibit 10.9

 

Director Fee Arrangements for 2014

 

Each director of MutualFirst Financial, Inc. (the “Company”) also is a director
of MutualBank. For 2014, each non-employee director will receive an annual fee
of $29,500 for serving on MutualBank’s Board of Directors as well as a Board
meeting fee of $200 per meeting attended. In addition to this annual fee, Wilbur
R. Davis will receive a $6,000 annual fee for serving as Chairman of the Board
of Directors, Linn Crull will receive a $5,000 annual fee for serving as
Chairman of the Audit Committee, Jerry McVicker will receive a $3,000 annual fee
for serving as Chairman of the Compensation Committee and Jon Kintner will
receive a $3,000 annual fee for serving as Chairman of the Trust Management
Committee. Directors are not compensated for their service on the Company’s
Board of Directors.

 

MutualBank maintains deferred compensation arrangements with some directors that
previously allowed them to defer all or a portion of their Board fees in order
to receive income when they are no longer active directors. Previously deferred
amounts earn interest at the rate of 10 percent per year.

 

 

 